DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 8/1/2022.
Claims 4, 8, 10-11, 17, 21, 25-26, 28-29, 33, 37-38 are canceled.
Replacement drawings were filed on 8/9/2022. This replaces the colored drawings that were dismissed on 11/2/2020 in the response to the petition decision for the colored drawings.
Response to Arguments
Applicant’s arguments, see Remarks on pages 9-12, filed 8/1/2022, with respect to 35 USC 103 rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-7, 9, 12-16, 18-20, 22-24, 27, 30-32, 34-36, and 39-42 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 10,643,396 discloses methods of assisting a user in creating a 3D volume image of a tissue block from a series of images of histological sections taken from the tissue block. In some embodiments, the methods include methods of automatedly registering a live-view or stored histological section image to a tissue block atlas. In some embodiments, the methods include methods of annotating a histological section image with information from a tissue block atlas based on user input(s) associated with the tissue block atlas. In some embodiments, the methods include methods of automatedly controlling operation of an imaging modality, such as an optical microscope, based on user input(s) associated with a tissue block atlas; US 2015/0339838 discloses image mask providing a machine readable data matrix code where a group of pixels in an image mask which associate with a machine-readable matrix code cell can have light and dark grey color (or any other grey/light colors) in a pattern which forms a circle within a square, and this group of pixels could be translated after processing and decoding of an overlay image that was generated using the image mask to a light or dark cell, e.g., according to the average of all the pixels which correspond to the machine-readable matrix code cell. 
However, the cited art of record fails to teach, disclose or suggest the limitation/feature of “a user interface comprising (i) a first panel for displaying a frame of at least one of (ia) at least one raw image of the raw images at a time, (ib) a mask image comprising one or more cell masks associated with one or more cells in the at least one raw image, and (ic) an outline corresponding to boundaries of the one or more cell masks associated with the one or more cells in the at least one raw image, and (ii) a second panel for displaying at least one of (iia) the frame number of the at least one raw image being displayed, (iib) tracking information associated with the one or more cells, and (iic) cell selection information of one or more cells selected; receiving a selection of one or more new cell mask pixels of the at least one raw image being displayed for a new cell mask; generating, or causing display, or both, an updated user interface comprising (i) the first panel displaying the frame of the at least one raw image of the raw images and the one or more new cell mask pixels highlighted; generating a new association of (iiia) the new cell mask having the one or more new cell mask pixels of the at least one raw image, and (iiib) a new cell label; receiving a user input of a mother-daughter relationship associated with three cell labels comprising two of the cell labels of the associations and the new cell label; and -2-Application No.: 16/859,885 Filing Date:April 27, 2020 updating the associations comprising the three cell labels to comprise the mother- daughter relationship” recited in claim 1 and corresponding limitation/feature in claims 36 and 39. Dependent claims are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669